[ex105intercompanysalesa001.jpg]
Exhibit 10.5 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. INTERCOMPANY SALES
AGREEMENT This Intercompany Sales Agreement (the “Intercompany Sales
Agreement”), dated as of July 20, 2015, is entered into by and among GT Advanced
Technologies Limited (“GT Hong Kong”), a Hong Kong limited liability company,
GTAT Corporation (“GTAT Corp.”), a Delaware corporation, and GT Advanced
Equipment Holding LLC (“GT SPE”), a Delaware limited liability company. GT Hong
Kong, GTAT Corp., and GT SPE are referred to herein each as a “Party” and,
collectively, as the “Parties.” RECITALS WHEREAS, on October 6, 2014 (the
“Petition Date”), GTAT Corp., GT Hong Kong, GT SPE, GT Advanced Technologies,
Inc. (“GT Parent”), GT Equipment Holdings, Inc., Lindbergh Acquisition Corp., GT
Sapphire Systems Holding LLC, GT Advanced Cz LLC and GT Sapphire Systems Group
LLC (collectively, “GTAT” or the “Debtors”) filed chapter 11 cases (the “Chapter
11 Cases”) in the United States Bankruptcy Court for the District of New
Hampshire (the “Bankruptcy Court”); WHEREAS, GTAT Corp. and GT SPE collectively
own more than 2,100 ASF Furnaces (as defined below), and GT Hong Kong owns
approximately 240 ASF Furnaces; WHEREAS, GT Hong Kong and GTAT Corp. are parties
to: (a) that certain License Agreement, effective as of April 1, 2011, as
modified by that certain Sapphire Transfer Pricing Analysis and Report for
Fiscal Year Ended March 31, 2012, issued January 21, 2013 (the “ASF License
Agreement”); (b) that certain Agreement for Sharing Development Costs, effective
as of April 11, 2011 (the “Cost Sharing Agreement”); (c) that certain License
Agreement, effective as of July 5, 2010, as modified by that certain Amendment
No. 1 to License Agreement, effective as of April 3, 2011, and as further
modified by that certain Polysilicon Transfer Pricing Analysis and Report for
the Calendar Year Ended December 31, 2013 (the “Poly/DSS License Agreement”);
(d) that certain Management and Administrative Services Agreement, effective as
of July 5, 2010 (the “2010 Services Agreement”); and (e) that certain Management
and Administrative Services Agreement, effective as of April 3, 2011 (the “2011
Services Agreement” and, together with the ASF License Agreement, the Cost
Sharing Agreement, the Poly/DSS License Agreement, and the 2010 Services
Agreement, the “Prepetition Intercompany Agreements”); WHEREAS, under the ASF
License Agreement, GTAT Corp. granted GT Hong Kong, among other things, the
exclusive right and license (without reservation of right to GTAT Corp.) to
make, have made, assemble, have assembled, use, sell, and/or import ASF Furnaces
in all countries outside of the United States;



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa002.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 2 WHEREAS, under the Cost Sharing
Agreement, (a) GTAT Corp. and GT Hong Kong agreed, among other things, to share
the costs of the development of improvements to the original technology platform
licensed under the ASF License Agreement (such improvements, the “Improvements”)
and (b) GTAT Corp. and GT Hong Kong each received the exclusive right and
licenses (without reservation of right of the other party) to make, use, sell
and/or import, copy, display, create derivative works, or otherwise exploit the
Improvements within each party’s respective territory; WHEREAS, GTAT Corp.
asserts that (a) it did not provide the most recent version of 165 kg ASF
Furnace technology to GT Hong Kong prior to the Petition Date and (b) even if it
has a legal obligation to provide such technology to GT Hong Kong, GT Hong Kong
must first pay its share of the development costs for such technology under the
Cost Sharing Agreement; WHEREAS, under the current structure of the ASF License
Agreement and the Cost Sharing Agreement, GTAT Corp., GT SPE, and GT Hong Kong
require each other’s cooperation in order to sell any of their ASF Furnaces
outside the United States; WHEREAS, following extensive good faith, arm’s-length
negotiations among GTAT Corp., GT SPE, GT Hong Kong, certain unaffiliated
holders of notes issued by GT Parent, and other parties in interest, GTAT Corp.,
GT SPE, and GT Hong Kong have agreed to enter into that certain Intercompany
Settlement Agreement, dated as of July 20, 2015 (the “Intercompany Settlement
Agreement”), which resolves numerous intercompany issues between and among the
Parties, including, without limitation, with respect to the sale of their ASF
Furnaces in the marketplace and the sharing of proceeds from such sales among
them; WHEREAS, under the Intercompany Settlement Agreement, among other things,
GT Hong Kong has agreed to issue to GTAT Corp. (a) that certain Priority Note,
dated July 20, 2015 (the “Priority Note”) (a copy of which is annexed to the
Intercompany Settlement Agreement), to satisfy certain post-petition
administrative expense claims by GTAT Corp. against GT Hong Kong, and (b) that
certain Contingent Note, dated July 20, 2015 (the “Contingent Note”) (a copy of
which is annexed to the Intercompany Settlement Agreement), to satisfy, among
other things, the cure costs under the Prepetition Intercompany Agreements; and
WHEREAS, the Parties desire, subject to the terms of the Intercompany Settlement
Agreement and in accordance with the terms of this Intercompany Sales Agreement,
to allocate among the Parties certain rights, responsibilities, and obligations
arising from purchase orders, purchase agreements, invoices, and/or other
purchase documentation (each, a “Purchase Order”) to be entered into, performed
under, accepted, or issued by GT Hong Kong and certain third parties located
outside of the United States (each such third party, a “Customer”) and pursuant
to which GT Hong Kong will be obligated to sell ASF Furnaces to such Customers.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the Parties agree as follows:



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa003.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 3 1. DEFINITIONS For purposes of
this Agreement, the following definitions shall apply to the terms set forth
below wherever they appear: 1.1 “Accounts” has the meaning set forth in Article
9 of the New York Uniform Commercial Code. 1.2 “Approval Order” has the meaning
set forth in Section 6.2 hereof. 1.3 “Approval Date” means the date on which the
Approval Order is entered by the Bankruptcy Court. 1.4 “ASF Furnaces” means (a)
advanced sapphire furnaces and (b) all components, parts, processes, and
accessories associated therewith. 1.5 “Combined Sale” has the meaning set forth
in Section 3.4 hereof. 1.6 “Debenture” means that certain Debenture between GT
Hong Kong, GTAT Corp., and GT SPE, dated as of July 20. 1.7 “GT Hong Kong ASF
Furnaces” means ASF Furnaces owned by GT Hong Kong as of the date of this
Intercompany Sales Agreement. 1.8 “GT SPE ASF Furnaces” means ASF Furnaces owned
by GT SPE as of the date of this Intercompany Sales Agreement. 1.9 “GT SPE
Collateral” means (a) all of GT Hong Kong’s now owned or hereafter acquired
Accounts that in any way relate to ASF Furnaces that are or were the subject of
Intercompany Sales made by GT SPE to GT Hong Kong, (b) all of GT Hong Kong’s now
owned or hereafter acquired Letter-of-Credit Rights that in any way relate to
ASF Furnaces that are or were the subject of Intercompany Sales made by GT SPE
to GT Hong Kong, (c) all of GT Hong Kong’s now owned or hereafter acquired
rights in and to Supporting Obligations (including guarantees and
Letter-of-Credit Rights) that in any way relate to ASF Furnaces that are or were
the subject of Intercompany Sales made by GT SPE to GT Hong Kong, (d) all of GT
Hong Kong’s now owned or hereafter acquired (i) rights of reclamation, replevin,
or recovery, (ii) mechanic’s liens or other liens, (iii) rights of setoff, and
(iv) other rights or remedies, in each case, that in any way relate to ASF
Furnaces that are or were the subject of Intercompany Sales made by GT SPE to GT
Hong Kong, (e) all of GT Hong Kong’s now owned or hereafter acquired rights in
respect of returned goods arising in relation to ASF Furnaces that were the
subject of Intercompany Sales made by GT SPE to GT Hong Kong, (f) all of GT Hong
Kong’s now owned or hereafter acquired rights in any deposits in relation to ASF
Furnaces that were



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa004.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 4 the subject of Intercompany Sales
made by GT SPE to GT Hong Kong, and (g) any and all proceeds of any of the
foregoing. 1.10 “GTAT Corp. ASF Furnaces” means ASF Furnaces owed by GTAT Corp.
as of the date of this Intercompany Sales Agreement. 1.11 “GTAT Corp.
Collateral” means (a) all of GT Hong Kong’s now owned or hereafter acquired
Accounts that in any way relate to ASF Furnaces that are or were the subject of
Intercompany Sales made by GTAT Corp. to GT Hong Kong, (b) all of GT Hong Kong’s
now owned or hereafter acquired Letter-of-Credit Rights that in any way relate
to ASF Furnaces that are or were the subject of Intercompany Sales made by GTAT
Corp. to GT Hong Kong, (c) all of GT Hong Kong’s now owned or hereafter acquired
rights in and to Supporting Obligations (including guarantees and
Letter-of-Credit Rights) that in any way relate to ASF Furnaces that are or were
the subject of Intercompany Sales made by GTAT Corp. to GT Hong Kong, (d) all of
GT Hong Kong’s now owned or hereafter acquired (i) rights of reclamation,
replevin, or recovery, (ii) mechanic’s liens or other liens, (iii) rights of
setoff, and (iv) other rights or remedies, in each case, that in any way relate
to ASF Furnaces that are or were the subject of Intercompany Sales made by GTAT
Corp. to GT Hong Kong, (e) all of GT Hong Kong’s now owned or hereafter acquired
rights in respect of returned goods arising in relation to ASF Furnaces that
were the subject of Intercompany Sales made by GTAT Corp. to GT Hong Kong, (f)
all of GT Hong Kong’s now owned or hereafter acquired rights in any deposits in
relation to ASF Furnaces that were the subject of Intercompany Sales made by
GTAT Corp. to GT Hong Kong, and (g) any and all proceeds of any of the
foregoing. 1.12 “Intercompany Sale” has the meaning set forth in Section 2.1
hereof. 1.13 “Letter-of-Credit Rights” has the meaning set forth in Article 9 of
the New York Uniform Commercial Code. 1.14 “Mesa ASF Price” has the meaning set
forth in Section 2.4 hereof. 1.15 “Mesa ASF Furnaces” means, collectively, the
GTAT Corp. ASF Furnaces and the GT SPE ASF Furnaces. 1.16 “Supporting
Obligations” has the meaning set forth in Article 9 of the New York Uniform
Commercial Code. 2. INTERCOMPANY SALE OF MESA ASF FURNACES 2.1 Intercompany
Sales. In furtherance of Purchase Orders,



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa005.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 5 (a) GTAT Corp. agrees to sell
GTAT Corp. ASF Furnaces to GT Hong Kong, and GT Hong Kong agrees to purchase
such GTAT Corp. ASF Furnaces from GTAT Corp., and (b) GT SPE agrees to sell GT
SPE ASF Furnaces to GT Hong Kong, and GT Hong Kong agrees to purchase such GT
SPE ASF Furnaces from GT SPE (all such sales described in clauses (a) and (b),
the “Intercompany Sales”), which ASF Furnaces GT Hong Kong shall, immediately
thereafter, resell to Customers pursuant to such Purchase Orders; provided,
however, that no Intercompany Sales shall occur unless and until GT Hong Kong
has sold all GT Hong Kong ASF Furnaces, except in the case where a Customer
requests the purchase a Mesa ASF Furnace. GTAT Corp. and GT SPE shall not be
obligated to sell any ASF Furnaces to GT Hong Kong, and GT Hong Kong shall not
be obligated to purchase any ASF Furnaces from GTAT Corp. or GT SPE, unless and
until such ASF Furnaces are necessary for GT Hong Kong to satisfy an executed
Purchase Order with a Customer. Neither GTAT Corp. nor GT SPE shall be obligated
to acquire goods in order to sell them to GT Hong Kong as Mesa ASF Furnaces and
their obligations to sell to GT Hong Kong shall only extend to Mesa ASF Furnaces
owned by them as of the date hereof. Nothing herein shall preclude GTAT Corp. or
GT SPE, on the one hand, and GT Hong Kong, on the other hand, from separately
agreeing to purchase and sell components for ASF Furnaces from each other on
customary business terms. 2.2 Closing. The closing of any Intercompany Sale of
Mesa ASF Furnaces to GT Hong Kong shall occur immediately prior to the
corresponding resale of such ASF Furnaces by GT Hong Kong to the applicable
Customer. 2.3 Delivery. The Mesa ASF Furnaces sold pursuant to Intercompany
Sales shall be delivered to GT Hong Kong as directed by GTAT Corp. 2.4 Mesa ASF
Price. The purchase price of each Mesa ASF Furnace to be purchased by GT Hong
Kong pursuant to an Intercompany Sale (such price, the “Mesa ASF Price”) shall
be equal to [* * *]. 2.5 Payment of Mesa ASF Price. With respect to each
Intercompany Sale of Mesa ASF Furnaces, GT Hong Kong agrees to pay GTAT Corp. or
GT SPE, as applicable, the Mesa ASF Price for such Mesa ASF Furnaces in
immediately available funds and in U.S. dollars no later than the date that is
30 days after the date of delivery of such Mesa ASF Furnaces; provided, however,
that if GT Hong Kong does not receive the full sale price for the sale of an ASF
Furnace to a Customer in a single installment, GT Hong Kong shall pay the Mesa
ASF Price to GTAT Corp. ratably as and when GT Hong Kong receives each
installment of the sale price.



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa006.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 6 2.6 Exclusivity. GT Hong Kong
shall purchase all of its requirements of ASF Furnaces from GTAT Corp. and/or GT
SPE; provided, that GT Hong Kong shall have no obligation to buy, and GTAT Corp.
or GT SPE, as the case may be, shall have no obligation to sell a Mesa ASF
Furnace if, after taking into account all payments contemplated under the
Intercompany Settlement, either GT Hong Kong would incur a cash loss on the
ultimate sale to the Customer, or GTAT Corp. and/or GT SPE, as the case may be,
would incur a cash loss on the sale of a Mesa ASF Furnace to GT Hong Kong. 2.7
NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY. GTAT CORP. AND GT SPE MAKE NO
REPRESENTATION OR WARRANTY, EXPRESSED OR IMPLIED, UNDER CONTRACT, AT LAW, OR IN
EQUITY, WITH RESPECT TO ANY OF THE MESA ASF FURNACES, INCLUDING REPRESENTATIONS
OR WARRANTIES WITH RESPECT TO MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE, SUITABILITY, USAGE, WORKMANSHIP, QUALITY, PHYSICAL CONDITION, OR VALUE,
AND ANY AND ALL SUCH REPRESENTATIONS AND WARRANTIES ARE HEREBY EXPRESSLY
DISCLAIMED. 3. SECURITY INTERESTS 3.1 Grant of Security Interest in GTAT Corp.
Collateral. (a) GT Hong Kong hereby grants to GTAT Corp. a security interest in
the GTAT Corp. Collateral to secure all of GT Hong Kong’s present and future
obligations to pay GTAT Corp. for GTAT Corp. ASF Furnaces. (b) To secure all of
GT Hong Kong’s present and future obligations to pay GTAT Corp. for GTAT Corp.
ASF Furnaces, GT Hong Kong also grants a floating charge in the GTAT Corp.
Collateral, pursuant to the Debenture; provided, however, that nothing in the
Debenture shall be deemed or interpreted to modify the rights set forth in this
Intercompany Sales Agreement. (c) GT Hong Kong hereby authorizes GTAT Corp. to
file financing statements describing the GTAT Corp. Collateral and to take any
and all other steps necessary or advisable to perfect or protect the security
interests under this Section 3.1. 3.2 Grant of Security Interest in GT SPE
Collateral. (a) GT Hong Kong hereby grants to GT SPE a security interest in the
GT SPE Collateral to secure all of GT Hong Kong’s present and future obligations
to pay GT SPE for GTAT SPE ASF Furnaces.



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa007.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 7 (b) To secure all of GT Hong
Kong’s present and future obligations to pay GT SPE for GT SPE ASF Furnaces, GT
Hong Kong also grants a floating charge in the GTAT Corp. Collateral under Hong
Kong law, pursuant to the Debenture; provided, however, that nothing in the
Debenture shall be deemed or interpreted to modify the rights set forth in this
Intercompany Sales Agreement. (c) GT Hong Kong hereby authorizes GT SPE to file
financing statements describing the GT SPE Collateral and to take any and all
other steps necessary or advisable to perfect or protect the security interests
under this Section 3.2. 3.3 GT Hong Kong agrees to execute any further
documents, and to take any further actions, reasonably requested by GTAT Corp.
or GT SPE, as applicable, to evidence or perfect the security interests granted
in this Article 3, to maintain the first priority of these security interests,
or to effectuate the rights granted to GTAT Corp. and GT SPE in this Article 3.
3.4 If a sale of ASF Furnaces by GT Hong Kong to a Customer involves both GTAT
Corp. ASF Furnaces and GT SPE ASF Furnaces (any such sale, a “Combined Sale”),
the security interests granted in respect of the GTAT Corp. Collateral and the
GT SPE Collateral shall be equal in priority and the proceeds of such collateral
resulting from such sale shall be shared by GTAT Corp. and GT SPE ratably based
on the Mesa ASF Prices for the GTAT Corp. ASF Furnaces and GT SPE ASF Furnaces
composing such Combined Sale. 3.5 The security interest securing GT Hong Kong’s
obligations under this Intercompany Sales Agreement shall be junior to the
security interests securing the Priority Note and the Contingent Note. 4.
INDEMNIFICATION 4.1 GTAT Corp. ASF Furnaces. With respect to Mesa ASF Furnaces
sold by GT Hong Kong to Customers which Mesa ASF Furnaces were originally GTAT
Corp. ASF Furnaces, GTAT Corp. shall indemnify, defend, and hold GT Hong Kong
harmless from and against any and all claims, damages, liabilities, and losses
(including reasonable attorney’s fees) incurred or suffered by GT Hong Kong
related to any claim asserted by a Customer against GT Hong Kong for personal
injury or property damage solely to the extent caused by the gross negligence or
willful misconduct of GTAT Corp. with respect to such GTAT Corp. ASF Furnaces.
Notwithstanding Section 2.7 hereof, the foregoing indemnity shall not cover any
claims, damages, liabilities, and losses incurred or suffered by GT Hong Kong
related to any claim asserted by a Customer against GT Hong Kong for breach of
warranty with respect to such GTAT Corp. ASF Furnaces, except (i) in the case of
gross negligence or willful misconduct by GTAT Corp. and (ii) [* * *].



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa008.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 8 4.2 GT SPE ASF Furnaces. With
respect to Mesa ASF Furnaces sold by GT Hong Kong to Customers which Mesa ASF
Furnaces were originally GT SPE ASF Furnaces, GT SPE shall indemnify, defend,
and hold GT Hong Kong harmless from and against any and all claims, damages,
liabilities, and losses (including reasonable attorney’s fees) incurred or
suffered by GT Hong Kong related to any claim asserted by a Customer against GT
Hong Kong for personal injury or property damage allegedly solely to the extent
caused by the gross negligence or willful misconduct of GT SPE with respect to
such GT SPE ASF Furnaces. Notwithstanding Section 2.7 hereof, the foregoing
indemnity shall not cover any claims, damages, liabilities, and losses incurred
or suffered by GT Hong Kong related to any claim asserted by a Customer against
GT Hong Kong for breach of warranty with respect to such GT SPE ASF Furnaces,
except (i) in the case of gross negligence or willful misconduct by GT SPE and
(ii) [* * *] 5. EVENTS OF DEFAULT AND REMEDIES 5.1 Events of Default. The
occurrence of any of the following shall, at the option of GTAT Corp. or GT SPE,
as applicable, be an Event of Default: (a) GT Hong Kong’s failure to comply with
any of the provisions of this Intercompany Sales Agreement; (b) Other than the
remittance of payments to GTAT Corp. or GT SPE as contemplated by this
Intercompany Sales Agreement, the transfer or disposition by GT Hong Kong of any
of the GTAT Corp. Collateral or GT SPE Collateral without the consent of GTAT
Corp. or GT SPE, as applicable; (c) The attachment, execution, garnishment, or
levy by a third party on any of the GTAT Corp. Collateral or GT SPE Collateral;
(d) An Event of Default has occurred under the Priority Note or the Contingent
Note, or GT Hong Kong is in material breach of any of its obligations under (a)
the Intercompany Settlement Agreement, (b) the ASF License Agreement (as amended
by that certain First Amendment to ASF License Agreement, dated as of July 20,
2015), (c) the Cost Sharing Agreement (as amended by that certain First
Amendment to Cost Sharing Agreement, dated as of July 20, 2015), (d) the
Poly/DSS License Agreement (as amended by that certain Second Amendment to
Poly/DSS License Agreement, dated as of July 20, 2015), (e) the 2010 Services
Agreement (as amended by that certain First Amendment to Management and
Administrative Services Agreement (Effective as of July 5, 2015), dated as of
July 20, 2015), or (f) the 2011 Services Agreement (as amended by that certain
First Amendment to Management and Administrative Services Agreement (Effective
as of April 3, 2011), dated as of July 20, 2015), and such breach is not cured
within 10 days after GTAT Corp. provided notice of such breach to GT Hong Kong;



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa009.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 9 (e) The Chapter 11 Case of either
GTAT Corp. or GT Hong Kong is converted to a case under chapter 7 of the
Bankruptcy Code. 5.2 Remedies Upon Default. Upon the occurrence and during the
continuation of any Event of Default, GTAT Corp. or GT SPE, as applicable,
acting individually or jointly, may: (a) Declare all or any portion of the
obligations owed to GTAT Corp. or GT SPE, as applicable, hereunder immediately
due and payable; (b) Pursue any and all remedies available at law or in equity
to collect, enforce, or otherwise satisfy any obligations then owing by GT Hong
Kong to GTAT Corp. or GT SPE, as applicable; (c) Pursue any and all remedies
available at law (including those available under the provisions of the New York
Uniform Commercial Code) or in equity to enforce the security interests granted
hereunder by GT Hong Kong to GTAT Corp. or GT SPE, as applicable; (d) Pursue any
and all of the following remedies separately, successively, or simultaneously:
(i) File suit and obtain judgment and, in conjunction with any action, seek any
ancillary remedies provided by law, including levy of attachment and
garnishment, (ii) Demand that GT Hong Kong make the GTAT Corp. Collateral or GT
SPE Collateral, as applicable, available to GTAT Corp. or GT SPE, as applicable,
as each may direct (and GT Hong Kong hereby agrees to comply with such demand),
and (iii) With or without taking possession, sell, lease, or otherwise dispose
of the GTAT Corp. Collateral or GT SPE Collateral, as applicable, at public or
private sale in accordance with the New York Uniform Commercial Code. 5.3
Remedies Cumulative. The rights and remedies of GTAT Corp. and GT SPE under this
Intercompany Sales Agreement are cumulative. GTAT Corp. and GT SPE shall have
all other rights and remedies not inconsistent herewith as provided under the
New York Uniform Commercial Code, by law, or in equity. No exercise by GTAT
Corp. or GT SPE of one right or remedy shall be deemed an election, and no
waiver by GTAT Corp. or GT SPE of any Event of Default shall be deemed a
continuing waiver. No delay by GTAT Corp. or GT SPE shall constitute a waiver,
election, or acquiescence by it. 6. MISCELLANEOUS



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa010.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 10 6.1 Currency Conversion. In any
case where this Agreement requires GT Hong Kong to remit to GTAT Corp. or GT SPE
an amount equal to the amount that GT Hong Kong has received from a Customer and
where the payment made by such Customer was made in a currency other than U.S.
dollars, this Agreement shall be understood to require GT Hong Kong to
immediately convert the amount of the payment received from its Customer into
U.S. dollars at the then prevailing exchange rates as quoted by reputable
currency exchange brokers in GT Hong Kong’s local market and to remit the amount
received by such conversion (i.e., net of fees or commissions paid to effectuate
such conversion), in immediately available U.S. dollars, to GTAT Corp. or GT
SPE, as applicable, and only the amount so remitted will be credited against the
obligations owed by GT Hong Kong to GTAT Corp. or GT SPE, as applicable. 6.2
Approval Order. The effectiveness of this Intercompany Settlement Agreement and
the obligations of the Parties are conditioned upon entry of (a) an order,
substantially in the form attached to the Debtors’ motion, dated July 6, 2015
[Docket No. 1998] (the “Approval Order”), approving, among other things, the
Parties’ entry into the Intercompany Settlement Agreement. 6.3 Attorney’s Fees.
GT Hong Kong agrees to pay or reimburse upon demand GTAT Corp. and GT SPE for
all of its reasonable out-of-pocket costs and expenses (including reasonable
attorney’s fees) incurred in connection with the enforcement of GT Hong Kong’s
obligations under this Intercompany Sales Agreement or the exercise of any
rights or remedies hereunder or under applicable law, including, without
limitation, the exercise of rights and remedies with respect to the GTAT Corp.
Collateral and the GT SPE Collateral. 6.4 No Third-Party Beneficiaries. This
Intercompany Sales Agreement is for the sole benefit of the Parties and their
respective successors and assigns and nothing herein, express or implied, is
intended to or shall confer upon any other person any legal or equitable right,
benefit, or remedy of any nature whatsoever. 6.5 Severability. If any term or
provision of this Intercompany Sales Agreement is invalid, illegal, or
unenforceable in any jurisdiction, such invalidity, illegality, or
unenforceability shall not affect any other term or provision of this
Intercompany Sales Agreement or invalidate or render unenforceable such term or
provision in any other jurisdiction. Upon such determination that any term or
other provision is invalid, illegal, or unenforceable, the Parties shall
negotiate in good faith to modify this Intercompany Sales Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the greatest extent possible. 6.6
Modifications. No term or provision of this Intercompany Sales Agreement may be
amended or waived except in writing signed by the Parties that are to be
affected by such amendment or waiver.



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa011.jpg]
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION. 11 6.7 Entire Agreement. This
Intercompany Sales Agreement, together with the Intercompany Settlement
Agreement and the exhibits thereto, constitutes the entire agreement of the
Parties with respect to the subject matter contained herein, and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. 6.8 Governing Law; Submission to
Jurisdiction. This Intercompany Sales Agreement, and all of the rights of the
Parties arising out of or related to the transactions that are the subject
hereof, shall be governed by and construed in accordance with the laws of the
State of New York, USA. All actions and proceedings arising out of or relating
to this Intercompany Sales Agreement shall be heard and determined in the
Bankruptcy Court, or if the Bankruptcy Court no longer has jurisdiction or
abstains, then in the state courts of New York sitting in New York City in the
Borough of Manhattan or, to the extent subject matter jurisdiction exists
therefor, the United States District Court for the Southern District of New
York, and the Parties irrevocably submit to the exclusive jurisdiction of such
courts in respect of any such actions or proceedings. <Signature Pages to
Follow>



--------------------------------------------------------------------------------



 
[ex105intercompanysalesa012.jpg]
IN WITNESS WHEREOF, each of the Parties has duly executed this Agreement as of
the date first written above. GT Advanced Technologies Limited, a Hong Kong
limited liability company By: __________________________________ Printed Name:
__________________________ Title: _________________________________ Date:
_________________________________ GTAT Corporation, a Delaware corporation By:
__________________________________ Printed Name: __________________________
Title: _________________________________ Date: _________________________________
GT Advanced Equipment Holding LLC, a Delaware limited liability company By:
__________________________________ Printed Name: __________________________
Title: _________________________________ Date: _________________________________



--------------------------------------------------------------------------------



 